NOTE:   This order is nonprecedential.

Wuiuh ~tate~ ~ourt of §ppeal~
   for tbe jfeheral ~irtuit

     DATATREASURY CORPORATION,
                Plaintiff-Appellee,
                        v_
   U.S. BANK, NATIONAL ASSOCIATION,
              Defendant-Appellant,
                       AND
THE CLEARING HOUSE PAYMENTS COMPANY,
                LLC,
                   Defendant,
                       AND
  VIEWPOINTE ARCHIVE SERVICES, LLC,
                   Defendant,
                       AND
BANCORP SOUTH BANK AND BANCORPSOUTH,
                INC.,
                   Defendants,
                       AND
BANK OF MONTREAL, BANK OF NOVA SCOTIA,
 CANADIAN IMPERIAL BANK OF COMMERCE,
  INTRIA ITEMS, INC., NATIONAL BANK OF
CANADA, ROYAL BANK OF CANADA, SYMCOR,
    INC., AND TORONTO-DOMINION BANK,
                   Defendants,
DATATREASURY CORP v. US BANK                         2

                          AND
        THE BANK OF NEW YORK MELLON
               CORPORATION,
                      Defendant.


                       2011-1587


   Appeal from the United States District Court for the
Eastern District of Texas in case no. 06-CV-0072, Chief
Judge David J. Folsom.



         DATATREASURY CORPORATION,
                   Plaintiff-Appellee,
                           v.
      U.S. BANK, NATIONAL ASSOCIATION,
                      Defendant,
                          AND

 THE CLEARING HOUSE PAYMENTS COMPANY,
                 LLC,
                 Defendant-Appellant,
                          AND

     VIEWPOINTE ARCHIVE SERVICES, LLC,
                 Defendant-Appellant,
                          AND
 BANCORP SOUTH BANK AND BANCORPSOUTH,
                 INC.,
                      Defendants,
                          AND
3                            DATATREASURY CORP v. US BANK

    BANK OF MONTREAL, BANK OF NOVA SCOTIA,
     CANADIAN IMPERIAL BANK OF COMMERCE,
      INTRIA ITEMS, INC., NATIONAL BANK OF
    CANADA, ROYAL BANK OF CANADA, SYMCOR,
        INC., AND TORONTO-DOMINION BANK,
                     Defendants,
                           AND

         THE BANK OF NEW YORK MELLON
                CORPORATION,
                   Defendant.


                     2011·1604, ·1605


   Appeals from the United States District Court for the
Eastern District of Texas in case no. 06·CV·Q072, Chief
Judge David J. Folsom.


                      ON MOTION


                        ORDER
    The parties move to dismiss Viewpointe Archive Ser·
vices, LLC and The Clearing House Payments Company
L.L.C. as parties in 2011·1587 and to withdraw The
Clearing House Payments Company L.L.C.'s appeal no.
2011·1604, and Viewpointe Archive Services, LLC's
appeal no. 2011·1605.
     Upon consideration thereof,
     IT Is ORDERED THAT:

    (1) The motion to dismiss Viewpointe and The Clear·
ing House from 2011·1587 is granted in part. The parties
DATATREASURY CORP v. US BANK                                 4
will be listed in the caption as defendants. The revised
official caption is reflected in the order.
    (2) The motion to withdraw 2011-1604 and 2011-1605
is granted. 2011-1604 and 2011-1605 are dismissed.
   (2) Each side shall bear its own costs in 2011-1604
and 2011-1605.
                                 FOR THE COURT



   OCT 07 2m1                     lsI Jan Horbaly
       Date                      Jan Horbaly
                                 Clerk
cc: Jeffrey A. Lamken, Esq.
    Bruce E. Clark, Esq.
    John J. Feldhaus, Esq.
    John R. Emerson, Esq.
s21
Issued As A Mandate (As To 2011-1604, -1605 Only):       .ncr 0 7 2011
                                               FILED
                                      II.S. COIIRT OF APPEALS FOR
                                         THE FEDERAL CIRCUIT

                                            OCT 072011
                                             JANHORBALY
                                                CLERK